Citation Nr: 0719603	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  03-29 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability of the 
right index finger.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1997 to January 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Thereafter, the case was transferred to the San 
Juan RO, which is presently handling the current appeal.

This matter was before the Board in September 2006 when it 
was remanded for further development.  The Board notes that 
at that time a claim of entitlement to service connection for 
a low back disability was also on appeal; however, following 
the Board's remand this claim was granted.  See February 2007 
Rating Decision.  Accordingly, the only claim remaining on 
appeal is that listed on the title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  The veteran did not incur a chronic disability of the 
right index finger in service and is not currently diagnosed 
as having a disability of the right index finger.  


CONCLUSION OF LAW

Service connection for a right index finger disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the U.S. 
Court of Appeals for Veterans Claims (Court) held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  Regarding the issue decided herein, 
the initial adjudication in October 1999 preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice by letter in May 2005.  He was given ample time to 
respond.  The claim was then readjudicated.  See August 2005, 
February 2006 and February 2007 Supplemental Statements of 
the Case.

The May 2005 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence the veteran was responsible for 
providing.  The May 2005 letter also specifically informed 
the veteran to submit any pertinent evidence in his 
possession.  He was also advised of the criteria governing 
effective dates of awards in a September 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).  The veteran has had ample opportunity to respond.  

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  VA has obtained all available medical records 
identified by the veteran.  VA also obtained a translation of 
those records submitted in Spanish.  The veteran has been 
provided a VA medical examination in furtherance of 
substantiating his claim.  Accordingly, the Board will 
address the merits of the claim.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service medical records show that he was 
treated for an injury to the index finger of the right hand 
in May 1997, which occurred while playing football.  He had 
decreased range of motion and edema.  X-rays were negative.  
The diagnoses included contusion and possible ligament tear.  
The veteran was placed on profile and received physical 
therapy thereafter, as indicated in a June 1997 treatment 
record.  His separation examination dated in September 1998 
revealed no complaints of a right finger disability and 
clinical findings of normal upper extremities.  

Beginning in April 2003 the veteran sought treatment from 
Elsie Negron Rivera, M.D., for various complaints.  Medical 
records dated from 2003 to 2005 note the veteran's 
complaints, in pertinent part, of pain in the right index 
finger.  These records do not diagnose a disability of the 
right index finger, or relate a current diagnosis to the 
veteran's military service.  

In furtherance of the Board's September 2006 remand, the 
veteran was afforded a VA examination in January 2007 to 
address the presence and etiology of any possible disability 
of the right index finger.  At the time, the veteran stated 
that he had infrequent pain in his right index finger and 
that he applied ice to alleviate any pain that he did 
experience.  Examination of the right index finger revealed 
normal range of motion, albeit with pain in the last 10 
degrees of movement.  The examiner noted that there was no 
functional loss and strength was within normal limits.  The 
diagnosis was right index finger trauma, currently 
asymptomatic without any functional limitations.  The 
examiner opined that the veteran's actual physical condition 
did not show any evidence of injury to the right index 
finger.  

While the veteran was treated for a right index finger 
contusion at the beginning of his military service, his 
separation examination the following year revealed no 
complaints or findings of a right finger disability.  
Furthermore, there is no post-service medical evidence of 
right wrist disability.  Although the veteran's private 
physician and the 2007 VA examiner indicated that the veteran 
suffered from occasional right index finger pain, pain alone, 
without a diagnosed or underlying malady or condition, is not 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, service connection for a right wrist disability 
is not warranted.  See Gilpin, Brammer, supra.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a disability of the right index finger 
is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


